EXHIBIT 10.1
 
EXECUTION VERSION
 
VOTING AND SUPPORT AGREEMENT
VOTING AND SUPPORT AGREEMENT, dated as of June 6, 2019 (this “Agreement”), by
and among the stockholders listed on the signature page(s) hereto (collectively,
the “Stockholders” and each individually, a “Stockholder”), Chapters Holdco
Inc., a Delaware corporation (“Parent”), and, solely for purposes of Sections 7
and 9 through 19 hereof, Barnes & Noble, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Merger Agreement (as defined
below).
RECITALS
WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Company Common Stock set forth opposite such
Stockholder’s name on Schedule A hereto (together with such additional shares of
Company Common Stock that become beneficially owned (within the meaning of Rule
13d−3 promulgated under the Exchange Act) by such Stockholder, whether upon the
exercise of options, conversion of convertible securities or otherwise, after
the date hereof until the Expiration Date, the “Subject Shares”);
WHEREAS, concurrently with the execution of this Agreement, Parent, Chapters
Merger Sub Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and the Company are entering into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to which,
upon the terms and subject to the conditions thereof, Merger Sub will be merged
with and into the Company (the “Merger”), with the Company surviving the Merger
as a wholly owned subsidiary of Parent;
WHEREAS, the Board of Directors of the Company (upon the unanimous
recommendation of the Company Special Committee) has unanimously (i) determined
that the transactions contemplated by the Merger Agreement, including the
Merger, are fair to, and in the best interests of, the Company and its
stockholders, (ii) approved, declared advisable and adopted the Merger Agreement
and the transactions contemplated thereby, including the Merger,
(iii) recommended that the Company Stockholders adopt the Merger Agreement and
(iv) directed that the Merger Agreement be submitted to the Company Stockholders
for their adoption; and
WHEREAS, as a condition and inducement to the willingness of Parent and the
Company to enter into the Merger Agreement, Parent and the Company have required
that the Stockholders enter into this Agreement, and the Stockholders desire to
enter into this Agreement to induce Parent and the Company to enter into the
Merger Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 

--------------------------------------------------------------------------------

1.          Voting of Shares.  From the period commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, at every
meeting of the stockholders of the Company called with respect to any of the
following, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company with respect
to any of the following, each Stockholder shall vote or cause to be voted the
Subject Shares that such Stockholder is entitled to vote (i) in favor of the
adoption of the Merger Agreement and the approval of the transactions
contemplated thereby, including the Merger, and (ii) against any other action or
agreement that would reasonably be expected to (A) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement, (B) result in any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled, or
(C) impede, frustrate, interfere with, delay, postpone or adversely affect the
Merger and the other transactions contemplated by the Merger Agreement. Except
as set forth in this Section 1, nothing in this Agreement shall limit the right
of any Stockholder to vote in favor of, against or abstain with respect to any
other matters presented to the Company’s stockholders.
2.          Transfer of Shares.  Each Stockholder covenants and agrees that
during the period from the date of this Agreement through the Expiration Date,
such Stockholder will not, directly or indirectly, (i) transfer, assign, sell,
pledge, encumber (except by entering into an equity rollover agreement and a
voting agreement as permitted by Section 3(b) hereof), hypothecate or otherwise
dispose (whether by sale, liquidation, dissolution, dividend or distribution) of
or consent to any of the foregoing (“Transfer”), or cause to be Transferred, any
of the Subject Shares, (ii) deposit any of the Subject Shares into a voting
trust or enter into a voting agreement or arrangement with respect to the
Subject Shares (except by entering into a voting agreement permitted by Section
3(b) hereof) or grant any proxy or power of attorney with respect thereto that
is inconsistent with this Agreement, (iii) except as expressly permitted under
Section 3(b) hereof, enter into any contract, option or other arrangement or
undertaking with respect to the Transfer of any Subject Shares, or (iv) take any
other action, that would reasonably be expected to restrict, limit or interfere
with the performance of such Stockholder’s obligations hereunder.  The foregoing
restrictions on Transfers of Subject Shares shall not prohibit any such
Transfers by any Stockholder in connection with the transactions contemplated by
the Merger Agreement.
3.          Acquisition Proposals.
(a)          Except as expressly permitted under Section 3(b) hereof, each
Stockholder shall not and shall use its reasonable best efforts to cause its
Representatives not to, directly or indirectly, (i) solicit, initiate, induce or
knowingly facilitate or encourage any inquiries or the making of any proposal or
offer that constitutes or would reasonably be expected to lead to an Alternative
Transaction Proposal, (ii) other than to inform any Person of the existence of
the provisions contained in this Section 3, enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or knowingly cooperate in any way that
would otherwise reasonably be expected to lead to an Alternative Transaction
 
2

--------------------------------------------------------------------------------

Proposal or (iii) approve or recommend, or make any public statement approving
or recommending, any inquiry, proposal or offer that constitutes or would
reasonably be expected to lead to an Alternative Transaction Proposal, and no
Stockholder shall, alone or together with any other Person, make an Alternative
Transaction Proposal.  If any Stockholder receives any inquiry or proposal
regarding any Alternative Transaction Proposal (other than an Alternative
Transaction Proposal described in Section 3(b) hereof), such Stockholder shall
promptly inform Parent of such inquiry or proposal and the details thereof.
(b)        Notwithstanding anything to the contrary in this Agreement, until the
Keep-Shop Expiration Time:  (i) each Stockholder and its Representatives may
engage in discussions and negotiations with the Excluded Party (and its
Representatives) with which, as of May 29, 2019 and thereafter, such Stockholder
and/or its Representatives have been in discussions regarding support of an
Alternative Transaction Proposal from such Excluded Party, with respect to such
Alternative Transaction Proposal, including, without limitation, voting
agreements, possible equity roll-overs, and additional equity and/or debt
investments; and (ii) enter into agreements with such Excluded Party with
respect to any of the foregoing effective on termination of the Merger
Agreement.
4.          Additional Covenants.
(a)         Further Assurances.  From time to time and without additional
consideration, each Stockholder shall (at such Stockholder’s sole cost and
expense) execute and deliver, or cause to be executed and delivered, such
additional instruments, and shall (at such Stockholder’s sole cost and expense)
take such further actions, as Parent may reasonably request for the purpose of
carrying out and furthering the intent of this Agreement.
(b)        Waiver of Appraisal Rights.  Each Stockholder hereby waives, to the
full extent of the law, and agrees not to assert any appraisal rights pursuant
to Section 262 of the DGCL or otherwise in connection with the Merger (unless
the Board of Directors of the Company has made a Company Adverse Recommendation
Change (that has not been rescinded or otherwise withdrawn)) with respect to any
and all Subject Shares held by the undersigned of record or beneficially owned.
(c)         Stock Dividends, etc.  In the event of a stock split, stock dividend
or distribution, or any change in the shares of Company Common Stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“shares of Company Common Stock” and “Subject Shares” shall be deemed to refer
to and include such shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of such shares may be
changed or exchanged or which are received in such transaction.
(d)        Disclosure.  The Stockholders hereby authorize the Company and Parent
to publish and disclose in any announcement or disclosure required by the SEC,
including
 
3

--------------------------------------------------------------------------------

in the Proxy Statement, the Stockholders’ identity and ownership of the
Stockholders’ Subject Shares and the nature of the Stockholders’ obligations
under this Agreement.
(e)         Merger Agreement Amendment.  Each of the Stockholders, the Company
and Parent shall cooperate with the other parties hereto in good faith and use
their respective reasonable best efforts to negotiate and, as promptly as
practicable following the date hereof and in accordance with the terms hereof,
enter into an amendment to this Agreement in connection with the amendment to
the Merger Agreement contemplated by Section 5.17 thereof, providing for each
Stockholder to tender the Subject Shares in the tender offer contemplated by
such amendment to the Merger Agreement and to make other changes appropriate to
reflect the change in structure in a manner reasonably satisfactory to each of
the Stockholders, the Company and Parent.
5.          Representations and Warranties of each Stockholder.  Each
Stockholder on its own behalf hereby represents and warrants to Parent and the
Company, severally and not jointly, with respect to such Stockholder and such
Stockholder’s ownership of the Subject Shares as follows:
(a)         Authority.  Such Stockholder has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly authorized, executed and delivered by such
Stockholder and constitutes a valid and binding obligation of such Stockholder
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, rehabilitation, liquidation,
preferential transfer, moratorium and similar Laws now or hereafter affecting
creditors' rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).  If such Stockholder is a trust, no consent of
any beneficiary is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.  Other than as
provided in the Merger Agreement and any filings by Stockholder with the SEC,
the execution, delivery and performance by such Stockholder of this Agreement
does not require any consent, approval, authorization or permit of, action by,
filing with or notification to any Governmental Authority, other than any
consent, approval, authorization, permit, action, filing or notification the
failure of which to make or obtain would not, individually or in the aggregate,
be reasonably expected to prevent or materially delay the consummation of the
Merger or such Stockholder’s ability to observe and perform such Stockholder’s
material obligations hereunder.
(b)        No Conflicts.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance
with the terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to such Stockholder or to such Stockholder’s
property or assets.
 
4

--------------------------------------------------------------------------------

(c)         The Subject Shares.  Such Stockholder is the record and beneficial
owner of, and has good and marketable title to, the Subject Shares set forth
opposite such Stockholder’s name on Schedule A hereto, free and clear of any and
all security interests, liens, changes, encumbrances, equities, claims, options
or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Subject Shares), other than any of the foregoing that would not
prevent or delay such Stockholder’s ability to perform such Stockholder’s
obligations hereunder.  Such Stockholder does not own, of record or
beneficially, any shares of capital stock of the Company other than the Subject
Shares set forth opposite such Stockholder’s name on Schedule A hereto (except
that such Stockholder may be deemed to beneficially own Subject Shares owned by
other Stockholders).  The Stockholders have, or will have at the time of the
applicable stockholder meeting, the sole right to vote or direct the vote of, or
to dispose of or direct the disposition of, such Subject Shares (it being
understood in the case of Stockholders that are trusts, that the trustees
thereof have the right to cause such Stockholders to take such actions), and
none of the Subject Shares is subject to any agreement, arrangement or
restriction with respect to the voting of such Subject Shares that would prevent
or delay a Stockholder’s ability to perform its obligations hereunder.  There
are no agreements or arrangements of any kind, contingent or otherwise,
obligating such Stockholder to Transfer, or cause to be Transferred, any of the
Subject Shares set forth opposite such Stockholder’s name on Schedule A hereto
and no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of such Subject Shares.
(d)        Reliance by Parent and the Company.  Such Stockholder understands and
acknowledges that each of Parent and the Company is entering into the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.
(e)         Litigation.  As of the date hereof, to the knowledge of such
Stockholder, there is no Action pending or threatened against such Stockholder
that questions the validity of this Agreement or any action taken or to be taken
by such Stockholder in connection with this Agreement.
(f)         Finders Fees.  No broker, investment bank, financial advisor or
other person is entitled to any broker’s, finder’s, financial adviser’s or
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Stockholder.
6.          Representations and Warranties of Parent.  Parent represents and
warrants to the Company and the Stockholders as follows:  Parent is a
corporation duly incorporated, validly existing and in good standing under the
Laws of Delaware and has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement and the Merger Agreement by Parent
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by the board of directors of Parent, and no
other corporate proceedings on the part of Parent are necessary to authorize the
execution, delivery and performance of this Agreement, the
 
5

--------------------------------------------------------------------------------

Merger Agreement by Parent and the consummation of the transactions contemplated
hereby and thereby.  Parent has duly and validly executed this Agreement, and
this Agreement constitutes a legal, valid and binding obligation of Parent
enforceable against Parent in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, rehabilitation,
liquidation, preferential transfer, moratorium and other similar Laws now or
hereafter affecting creditors’ rights generally and subject, as to
enforceability, to general equitable principles (regardless of whether
enforcement is sought in a proceeding in equity or at law).
7.          Representations and Warranties of the Company.  The Company
represents and warrants to Parent and the Stockholders as follows:  The Company
is a Delaware corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has full corporate power
and authority to execute and deliver this Agreement.  The execution and delivery
of this Agreement have been duly and validly authorized by all necessary action
on the part of the Company, and no other corporate proceedings on the part of
the Company are necessary to authorize the execution, delivery and performance
of this Agreement.  The Company has duly and validly executed this Agreement,
and this Agreement constitutes a legal, valid and binding obligation of Parent
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
rehabilitation, liquidation, preferential transfer, moratorium and other similar
Laws now or hereafter affecting creditors’ rights generally and subject, as to
enforceability, to general equitable principles (regardless of whether
enforcement is sought in a proceeding in equity or at law).
8.          Stockholder Capacity.  No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person’s
capacity as a director or officer.  Each Stockholder is entering into this
Agreement solely in such Stockholder’s capacity as the record holder or
beneficial owner of Subject Shares and nothing herein shall limit or affect any
actions taken (or any failures to act) by a Stockholder in such Stockholder’s
capacity as a director or officer of the Company.
9.          Termination.  This Agreement shall automatically terminate without
further action upon the earliest to occur (the “Expiration Date”) of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms and (iii) the written agreement of the Stockholders, Parent and the
Company to terminate this Agreement.
10.        Specific Performance.  Each Stockholder acknowledges and agrees that
(a) the covenants, obligations and agreements contained in this Agreement relate
to special, unique and extraordinary matters, (b) Parent and the Company are
relying on such covenants in connection with entering into the Merger Agreement
and (c) a violation of any of the terms of such covenants, obligations or
agreements will cause Parent and the Company irreparable damage for which they
would not have any adequate remedy at Law and for which monetary damages are not
readily ascertainable.  Therefore, each Stockholder agrees that each of Parent
and the Company, as applicable,
 
6

--------------------------------------------------------------------------------

shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain such Stockholder from
committing any violation of such covenants, obligations or agreements.  These
injunctive remedies are cumulative.
11.        Governing Law; Jurisdiction.
(a)         All disputes, claims or controversies arising out of or relating to
this Agreement, or the negotiation, validity or performance of this Agreement,
or the transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws.
(b)        Each of the parties hereto hereby (a) irrevocably and unconditionally
consents to submit itself to the sole and exclusive personal jurisdiction of the
Court of Chancery of the State of Delaware, or, if that court does not have
jurisdiction, the Superior Court of the State of Delaware (or, if under
applicable Law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the State of Delaware)
(collectively, the “Delaware Courts”) in connection with any dispute, claim, or
controversy arising out of or relating to this Agreement or the transactions
contemplated hereby, (b) waives any objection to the laying of venue of any such
litigation in any of the Delaware Courts, (c) agrees not to plead or claim in
any such court that such litigation brought therein has been brought in an
inconvenient forum and agrees not otherwise to attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court, and (d) agrees that it will not bring any action, suit, or
proceeding in connection with any dispute, claim, or controversy arising out of
or relating to this Agreement or the transactions contemplated hereby, in any
court or other tribunal, other than any of the Delaware Courts.  All actions and
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby shall be heard and determined in the Delaware Courts.  Each
of the parties hereto hereby irrevocably and unconditionally agrees that service
of process in connection with any dispute, claim, or controversy arising out of
or relating to this Agreement or the transactions contemplated hereby may be
made upon such party by prepaid certified or registered mail, with a validated
proof of mailing receipt constituting evidence of valid service, directed to
such party at the address specified in Section 15 hereof.  Service made in such
manner, to the fullest extent permitted by applicable Law, shall have the same
legal force and effect as if served upon such party personally within the State
of Delaware.  Nothing herein shall be deemed to limit or prohibit service of
process by any other manner as may be permitted by applicable Law.
12.        WAIVER OF JURY TRIAL EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY, PARENT OR MERGER
SUB IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.
 
7

--------------------------------------------------------------------------------

13.        Amendment, Waivers, etc.  Neither this Agreement nor any term hereof
may be amended or otherwise modified other than by an instrument in writing
signed by Parent, the Company and each of the Stockholders.  No provision of
this Agreement may be waived, discharged or terminated other than by an
instrument in writing signed by the party against whom the enforcement of such
waiver, discharge or termination is sought.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Except as otherwise herein provided, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
14.        Assignment; No Third Party Beneficiaries.  This Agreement shall not
be assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect.  This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto.  Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.
15.        Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via e-mail or
(b) on the first Business Day following the date of dispatch if sent by a
nationally recognized overnight courier (providing proof of delivery), in each
case to the parties at the following addresses (or at such other address for a
party as shall be specified by like notice); provided, that should any such
delivery be made by e-mail, the sender shall also send a copy of the information
so delivered on or before the next Business Day by a nationally recognized
overnight courier:

(A)
if to Parent to:

 
c/o Elliott Management Corporation
 
40 West 57th Street
 
New York, New York 10019
  Attention: 
Elliot Greenberg
  Email: 
egreenberg@elliottmgmt.com
   

  with a copy (which shall not constitute notice) to:   
 
 
Debevoise & Plimpton LLP
 
919 Third Avenue
 
New York, NY 10022
  Attention: 
Jeffrey J. Rosen
Michael A. Diz
  Email: 
jrosen@debevoise.com
madiz@debevoise.com

 
8

--------------------------------------------------------------------------------

(B)
if to the Company to:

 
Barnes & Noble, Inc.
  122 Fifth Avenue     New York, NY 10011     Attention:  Brad Feuer, Vice
President and General Counsel    
Allen Lindstrom, Chief Financial Officer and Executive
Vice President
  Email:  bfeuer@bn.com     alindstrom@bn.com

  with a copy (which shall not constitute notice) to:   
 
 
Baker Botts L.L.P.
 
30 Rockefeller Plaza
 
New York, New York 10112
  Attention: 
Renee Wilm
Mollie Duckworth
  Email: 
renee.wilm@bakerbotts.com
mollie.duckworth@bakerbotts.com

(C)
if to any Stockholder to:

 
The Riggio Family Office
  122 Fifth Avenue, 10th Floor   New York, New York 10011   Attention:  Maria
Florez   Email:  mflorez@lremllc.com

  with a copy (which shall not constitute notice) to:  
 
 
Bryan Cave Leighton Paisner LLP
 
1290 Avenue of the Americas
 
New York, New York 10104
  Attention: 
Kenneth L. Henderson
Jay M. Dorman
  Email: 
kenneth.henderson@bclplaw.com
jmdorman@bclplaw.com

  
Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or two (2) Business Days after the notice is given, whichever is later. 
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.
16.          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other
 
9

--------------------------------------------------------------------------------

conditions and provisions of this Agreement shall nevertheless remain in full
force and effect, insofar as the foregoing can be accomplished without
materially affecting the economic benefits anticipated by the parties to this
Agreement.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.
17.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between the parties with respect thereto. 
No addition to or modification of any provision of this Agreement shall be
binding upon either party unless made in writing and signed by both parties.
18.          Section Headings.  The article and section headings of this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
19.          Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
[Remainder of page intentionally left blank]
 
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
CHAPTERS HOLDCO INC.
                     
 
By:
/s/ Elliot Greenberg     Name:  Elliot Greenberg        Title:  Vice President
and Secretary            

 


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  /s/ Leonard Riggio    
LEONARD RIGGIO 
                /s/ Louise Riggio     LOUISE RIGGIO                 
LRBKS HOLDINGS, INC.
                 
 
By:
/s/ Leonard Riggio     Name: Leonard Riggio       Title: 
President
                    THE RIGGIO FOUNDATION                     By:  /s/ Leonard
Riggio      Name:  Leonard Riggio       Title: 
Trustee
 


 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
BARNES & NOBLE, INC., solely for the purposes
of Sections 7 and 9 through 19 hereof,
                 
 
By:
/s/ Allen W. Lindstrom        Allen W. Lindstrom      
Chief Financial Officer and
Executive Vice President
         



 

--------------------------------------------------------------------------------

SCHEDULE A






Name of Stockholder
Number of Shares
Leonard Riggio
5,794,491
Louise Riggio*
0
LRBKS Holdings, Inc.**
2,316,668
The Riggio Foundation***
5,940,973





*
No shares directly owned.

**
Owned 50% each by Leonard Riggio and Louise Riggio.

***
Leonard and Louise Riggio are co-trustees.





 

--------------------------------------------------------------------------------

 